DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/826,869, filed on 03/24/2020, claims foreign priority to EP19164768.4 filed on 03/22/2019.
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 04/18/2022 is
acknowledged. Claims 1-7 are examined, while claims 8-16 are withdrawn from examination.
Response to Amendment
Applicant' s amendment dated 08/02/2022, in which claims 1, 3, 6 were amended, has been entered.
Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered.
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strothmann (US 20130221452 A1).
Regarding claim 1, Strothmann discloses: A current sensor (hall effect device, para 0059), comprising: 
a semiconductor integrated circuit (124, fig 7) for sensing electric currents comprising an active side (side having 134 and 132), the active side comprising at least one sensing element (134) and at least one contact pad (132); 
a housing comprising material (146) including mold compound (molding, para 0064) embedding the semiconductor integrated circuit arranged for allowing electric connection to the at least one contact pad of the active side of the semiconductor integrated circuit (180 is electrically connected to pad 132 with via 180), 
wherein the housing comprises at least one conductive via (180) disposed outside the semiconductor integrated circuit and connected (electrically connected) to the at least one contact pad, for distributing signals (external stimulus) from the at least one contact pad through the housing away from the active side of the semiconductor integrated circuit (fig 7).  

    PNG
    media_image1.png
    283
    566
    media_image1.png
    Greyscale


Regarding claim 2, Strothmann discloses redistribution layer (148, fig 7) for electrically connecting at least one contact pad to the conductive vias.  

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the available art of record does not disclose or render obvious a primary leadframe for carrying current for sensing; a set of electric contacts for signal interchange; wherein the active side of the semiconductor integrated circuit faces the primary leadframe for sensing current therefrom, the semiconductor integrated circuit being electrically isolated from the primary leadframe, the at least one contact pad of the semiconductor integrated circuit further being electrically connected to electric contacts of the set through the conductive vias, for transferring measurement signals to the secondary leadframe, in a device having all the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taylor US 20160299200 A1 discloses a current sensor (fig 6) having vias through an insulating layer 106 and a lead frame (para 0027-0028), but the insulating layer is e.g. ceramic.
Strutz US 20130049746 A1 discloses a current sensor (fig 2c) having housing vias, but the embodiment lacks a leadframe (para 0021)

    PNG
    media_image2.png
    524
    759
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    345
    743
    media_image3.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/THS/
Examiner, AU 2817